DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12, 21, 23, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Change et al (TW 201221667) in view of Char et al (US 2017/0271152).
With respect to claims 1, 7-8, and 12, Chang discloses a method for forming a stannous oxide (SnO) layer [13] by sputtering (DERWENT Abstract; Machine Translation para 0009 and 0011-0014), wherein the sputtering comprises placing a substrate and a target in a sputter coater to expose both the substrate and target to a sputter gas comprising an oxygen-containing gas of oxygen and an inert gas of argon (Machine Translation para 0009 and 0017), wherein the target consists essentially of tin metal (Machine Translation para 0009 and 0017), and sputtering the target to deposit onto the substrate to form the SnO layer [13] consisting essentially of tin and oxygen atoms (Machine Translation para 0017), wherein the substrate being positioned opposite the target in the sputter coater is both commonly known and readily expected, as evidenced by Char showing in fig. 1 a metal tin target [71] opposite a substrate [10] in a sputter coater [70]. Chang teaches that the SnO (i.e. Sn1O1) layer [13] has 1 atom of Sn and 1 atom of O, and thus has a ratio of tin:oxygen of 1:1, with the Sn1O1 layer [13] considered to be a “metal-rich metal oxide film” as evidenced by para 0027 of Applicant’s published Specification (US 2019/0212656) teaching “A metal-rich tin oxide film might have a tin:oxygen ratio greater than or equal to about 1.1:2, 1.5:2, 1.8:2, 2:2 (i.e., 1:1) or higher” (emphasis added), with it being held that a prima facie case of obviousness exists where the claimed ranges (greater than 1:1) and prior art ranges (1:1) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, I). In this case, one of ordinary skill would expect the same properties of the metal-rich tin oxide film for the tin:oxygen ratio to be 1:1 or slightly greater than 1:1 (e.g. 1.00000000001:1) as claim 1 reads. Chang further discloses the substrate is maintained at the temperature about 50-100oC (Machine Translation para 0017).
However Chang is limited in that the temperature around 10oC is not specifically suggested.
Char teaches a method of forming a metal-rich film of tin oxide using a tin metal target (abstract; para 0050), wherein fig. 1 depicts the tin metal target [71] opposite the substrate [10] that consists essentially of tin metal (e.g. ~100%) (para 0041), and exposing the substrate [10] and the tin metal target [71] to a sputter gas comprising oxygen-containing gas and an inert gas (para 0043), and sputtering the tin metal target [71] onto the substrate [10] while maintaining the substrate at a temperature of about room temperature (~20-22oC) to 600oC (para 0046-0047), with it being held that differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical, since it is not inventive to discover optimum or workable ranges by routine experimentation (MPEP 2144.05, II, A), especially in view of Applicant’s published Specification (US 2019/0212656) at para 0025-0026 teaching a temperature of -25oC to 400oC for the substrate is usable, in particular a temperature of less than 50oC, and the sole example at para 0034 teaching “A PVD of a metal-rich metal oxide was performed. A pure tin metal target was used. The substrate was maintained at room temperature.” (emphasis added).
It would have been obvious to one of ordinary skill in the art to use the broader temperature of about 20-600oC of Char instead of the narrower temperature of about 50-100oC of Chang to yield the predictable result of optimizing the tin oxide for Chang. 
 With respect to claim 2 and 3, modified Chang further discloses the exposing of the substrate and sputtering of the target occurs simultaneously to deposit material from the target onto the substrate, with the substrate also rotated on a turret for the sputtering (Machine Translation para 0017), resulting in the exposing and sputtering also interpreted as occurring sequentially as the substrate is rotated to a position for the exposing and sputtering.
With respect to claims 9 and 25, modified Chang further discloses a flow rate of the inert gas is about 100-300 sccm, and a flow rate of the oxygen-containing gas is about 50-150 sccm (Machine Translation para 0017), resulting in a ratio of the flow rate of the inert gas to the flow rate of the oxygen-containing gas being about 300:50, or about 6:1.
With respect to claim 21, modified Chang further discloses the sputtering in the sputter coater is by magnetron sputtering (Machine Translation para 0017), which involves ionizing the sputter gas to form a plasma in order to sputter the target to deposit onto the substrate in the sputter coater, wherein the substrate is exposed to the plasma during the depositing from the target.
With respect to claim 23, modified Chang further discloses the inert gas consists essentially of argon (Machine Translation para 0017).
With respect to claim 28, modified Chang further discloses the metal-rich metal oxide film of the SnO layer [13] is formed by controlling adjustment of a flow of the oxygen-containing gas between about 50-150 sccm (Machine Translation para 0009 and 0017), which results in adjusting an amount of oxygen present in the SnO layer [13]. Since Chang teaches the claim requirements of controlling the flow rate of the oxygen-containing gas to control the amount of oxygen present in the metal-rich metal oxide film of the SnO (i.e. Sn1O1) layer, a prima facie case of either anticipation or obviousness has been established that Chang also teaches the resulting metal-rich metal oxide film Sn1O1 layer having a property of a density less than 7.0 g/cm3, as further evidenced by para 0031 of Applicant’s published Specification teaching “In some embodiments, the density of the hardmask is controlled by adjusting the amount of oxygen within the hardmask. In some embodiments, the hardmask has a density of less than 7.0 g/cm3” (emphasis added) (MPEP 2112.01, I).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Change et al (TW 201221667) and Char et al (US 2017/0271152), as applied to claim 1 above, and further in view of Dong et al (CN 102584033).
With respect to claim 13, the combination of references Chang and Char is cited as discussed for claim 1. However the combination of references is limited in that while Chang teaches the SnO layer [13] is a color layer sputtered onto the substrate composed of glass, wherein the SnO layer [13] may be deposited for 20-40 mins and/or may have a thickness of 200-400 nm (Machine Translation para 0012- 0013 and 0017), the thickness being 3-20 nm is not specifically suggested.
Dong teaches sputtering a color adjustment film of tin oxide onto a glass substrate using flow rates of argon and oxygen, wherein the color adjustment film of tin oxide has a thickness of 10-90 nm (DERWENT Abstract).
It would have been obvious to one of ordinary skill in the art to have the thickness of the SnO layer of the combination of references be 10-90 nm as taught by Dong to yield the predictable result of a color adjustment layer comprising tin oxide.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Change et al (TW 201221667) and Char et al (US 2017/0271152), as applied to claim 1 above, and further in view of Mohri et al (US Patent No. 5,419,988).
With respect to claim 24, the combination of references Chang and Char is cited as discussed for claim 1. However the combination of references is limited in that while Chang teaches the inert gas consists essentially of argon gas (Machine Translation para 0017), the inert gas consisting essentially of xenon gas is not specifically suggested.
Mohri teaches a method of sputter depositing a tin oxide film from a metallic tin target using a combination of a sputter gas selected from argon, nitrogen, or xenon, and an oxygen-containing gas (col. 3, lines 11-20).
Since Mohri recognizes the similarities of argon, nitrogen, and xenon as inert gases for sputter depositing tin oxide films, it would have been obvious to one of ordinary skill in the art to replace argon gas of the combination of references with xenon gas of Mohri as it is merely the selection of functionally similar inert gases for sputtering a tin target to deposit a tin oxide film recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.

Response to Arguments
Applicant’s Remarks on p. 4-6 filed 10/21/2022 are addressed below.

102 Rejections
Applicant’s arguments on p. 4 with respect to claim 1 have been considered but are moot in view of the new grounds of rejection due to the amended claims requiring new limitations such as “a ratio of tin:oxygen greater than 1:1”.

103 Rejections
Applicant’s arguments on p. 4-6 with respect to claim 1 (incorporated with limitations from now canceled claims 10 and 26) have been considered but are moot because the arguments do not apply to the new combination of references Chang and Char being applied in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794